Me. Justice Figuekas
deliverd the opinion of the court.
Blasino Monchi et al. were accused in the District Court of Guayama of the crime of perjury. The facts on which the information was based are that in the case of The People of Porto Rico v. Juan Díaz Roble, for petit larceny, said defendants had sworn falsely, endeavoring to prove that while they were in the store of Juan Díaz Noble on February 25, 1896, about 8:30 p. m., the said Blasino Monchi had asked for a drink of rum and then had taken the sum of $11.50 from his pocket and placed it upon the counter, whereupon Juan Diaz Boble had taken and appropriated it illegally, such testimony being false. The information is drawn in accordance with section 117 of the Penal Code, as well as section 89 of the Code of Criminal Procedure. The defendants were tried by a jury which found them guilty, the court sentencing each of the defendants to imprisonment at hard labor for one year and a half, and to pay the costs. No bill of exceptions nor statement of facts have been presented in the appeal taken by the defendants Blasino Monchi, Bautista Venvenutti and Fa-cundo Sabater to this Supreme Court, nor has counsel for the appellants appeared.
Upon an examination of the records we do not find that any error has been committed prejudicing the rights of the appellants, for which reason the judgment appealed from should be affirmed with the costs.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Mac*Leary and Wolf concurred.